Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 1 of 29 PageID 1227


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

 KIRSTIN SCONIERS,

                       Plaintiff,

 v.                                                           Case No: 5:14-cv-237-Oc-37PRL

 FNU LOCKHART; and MATTHEW B.
 MCNEELY,

                       Defendants.


             CASE MANAGEMENT AND SCHEDULING ORDER
        Upon consideration of the parties’ Case Management Report (Doc. 122), the Court

 enters this Case Management and Scheduling Order (“CMSO”), which is designed to

 secure the just, efficient, and inexpensive resolution of this action. Fed. R. Civ. P. 1, 16(b);

 Local Rules 1.01(b), 3.05(c)(2)(D).

 I.     OVERVIEW

        A.     Controlling Rules, Standards and Procedures

         All conduct related to this action must be civil, cooperative, conscientious, and in
 strict compliance with the procedures, standards, and requirements set forth in this
 CMSO, the Federal Rules of Civil Procedure (“Rules”),1 the Local Rules,2 the Court’s
 Discovery Handbook, the Court’s Administrative Procedures for Electronic Filing
 (“Filing Procedures”), and the Undersigned’s Case and Trial Management Preferences.3
 The parties must carefully review the entirety of these materials, which are available at
 the Court’s website:

        1 In this CMSO, “Rule __” refers to a Federal Rule of Civil Procedure.
        2 The deadlines provided in this CMSO are consistent with recent changes to the
 Federal Rules of Civil Procedure. Where such deadlines are inconsistent with the Local
 Rules, the deadlines in this CMSO and the Federal Rules control. See Local Rule 1.01(b).
        3 Counsel also shall comply with the Ideals and Goals of Professionalism adopted

 by the Board of Governors of the Florida Bar on May 16, 1990 (“Ideals”). The Ideals are
 available at www.floridabar.org.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 2 of 29 PageID 1228




                 https://www.flmd.uscourts.gov/judges/roy-dalton-jr,
                 http://www.flmd.uscourts.gov/forms/forms_policies.htm,
                 http://www.flmd.uscourts.gov/CMECF/default.htm, and
                 https://www.flmd.uscourts.gov/courtroom-technology.


         B.      Sanctions

        The parties are cautioned that the Court will diligently enforce this CMSO, and—
 when necessary—will exercise its inherent and explicit authority to sanction parties and
 attorneys who violate the letter or spirit of the Court’s Rules and Orders.4
        C.    Ex Parte Communications

        All ex parte communications concerning this action are prohibited—including
 telephone calls to the Undersigned’s Chambers with requests for information or guidance
 from the Court. Such requests raise constitutional and ethical concerns,5 and they should
 be unnecessary given the explicit instructions set forth in this CMSO and the wealth of
 information available on the Court’s website. In the rare instance that a concern or
 question remains after careful consideration of such materials, the parties may request
 guidance from the Court in a motion filed with the Clerk of the Court. See Fed. R.
 Civ. P. 7(b); Local Rule 3.01(f).

         D.      Deadlines

        For the convenience of the parties, a table summarizing important deadlines is
 provided below. The table is merely a summary, and it must be considered in conjunction
 with the entirety of the CMSO and other materials noted above (supra Part I.A).

                                         IMPORTANT NOTICE
   The Court will strictly enforce the deadlines set in this CMSO. Such deadlines are effective
   unless modified by a written Order. The parties may not modify the Court’s deadlines by
   any other means—including by an agreement that is not presented to and approved by the
   Court. Local Rule 4.15(a).




         4
            See 28 U.S.C. § 1927; Fed. R. Civ. P. 11(c), 16(f), 26(g)(3), 37, 41(b), 83; Local Rules 2.04(g),
 3.10(a); see also Chambers v. NASCO, Inc., 501 U.S. 32, 43–46 (1991); Roadway Exp., Inc. v. Piper, 447
 U.S. 752, 764–65 (1980); Link v. Wabash R. Co., 370 U.S. 626, 629–30 (1962).
          5 See Code of Conduct for United States Judges, Canon 3A(4); Am. Coll. of Trial Lawyers,

 Code of Pretrial & Trial Conduct, Obligations to the Court, Communication with the Court (2009);
 see also Envtl. Def. Fund v. Alexander, 614 F.2d 474, 480–81 (5th Cir. 1980).
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 3 of 29 PageID 1229



                                  Event                                       Deadline
                                                                            Immediately, if not
  Mandatory Initial Disclosures
                                                                          previously completed
  Certificates of Interested Persons and Corporate Disclosure                     June 12, 2020
  Statements
  Motions to Add Parties or to Amend Pleadings                                     July 17, 2020


  Within fourteen (14) days of this CMSO, Designated Lead Counsel
  shall—after conferring with opposing counsel and the mediator—
  file a Notice with the Court advising of the date and location of the
  parties’ mediation, which shall occur on or before:
                                                             Deadline:       February 26, 2021
                                                             Mediator:       A. Thomas Mihok
  Expert Witness Disclosures and Reports                     Plaintiff:       February 26, 2021
                                                            Defendant:          March 26, 2021
  Completion of Discovery                                                          May 1, 2021

  Summary Judgment, Daubert, and Markman Motions                                   June 1, 2021

  Pre-Trial Meeting (In Person)                                                 October 4, 2021


  Joint Final Pretrial Statement (“PTS”) and Trial Briefs
  Case Prepared for Trial
                                                                               October 14, 2021
  **The parties must file the PTS (with all attachments) on CM/ECF
  and must e-mail editable copies of such documents (in Microsoft
  Word® format) to chambers_flmd_Dalton@flmd.uscourts.gov.
  A Single Motion In Limine and any other Motions                           September 30, 2021

  Final Pretrial Conference                                                    October 19, 2021
                                                                                    11:00 a.m.
  Trial Materials (including Deposition Designations and Revised
  Witness Lists, Exhibit Lists, Voir Dire Questions, and Jointly
  Proposed Jury Instructions, and Jointly Proposed Verdict Form)
                                                                               October 26, 2021
  **The parties must file the Trial Materials on CM/ECF and must
  e-mail editable copies of such documents (in Microsoft Word®
  format) to chambers_flmd_Dalton@flmd.uscourts.gov
  Commencement of the Jury Trial Term                                        November 1, 2021



 II.    DISCOVERY PROCEDURES AND LIMITATIONS
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 4 of 29 PageID 1230


                   A.     Certificate of Interested Persons and Corporate Disclosure
             Statement– No party may seek discovery from any source before filing and
             serving a Certificate of Interested Persons and a Corporate Disclosure
             Statement on the mandatory forms previously provided to the parties. The
             Court may deny any filing—including an emergency motion—if the filing
             party has not filed and served the Certificate of Interested Persons and
             Corporate Disclosure Statement.

                    B.     Depositions and Interrogatories – Absent leave of Court, the
             parties may: (a) serve no more than twenty-five (25) interrogatories,
             including sub-parts (Fed. R. Civ. P. 33(a)(1)); and (b) take no more than ten
             (10)depositions per side—not per party—Fed. R. Civ. P. 30(a)(2)(A) &
             31(a)(2)(A). Absent stipulation of the parties or leave of the Court, each
             deposition is limited to one seven-hour day. Fed. R. Civ. P. 30(d)(1).

                   C.      Production Requests – Requests for production of
             documents, electronically stored information (“ESI”), and tangible things
             must be made in a thoughtful, case-specific, and non-harassing fashion. See
             Fed. R. Civ. P. 26(b)(1), 34(b)(1)(B). The producing party shall conduct its
             production in the manner prescribed by Rule 34(b)(2)(E).

                    D.    Timing and Format of Discovery Requests – The parties are
             encouraged to provide electronic copies of all discovery requests they serve
             on a party or a non-party. Local Rule 3.03(e). The parties shall serve all
             discovery requests sufficiently in advance of the discovery deadline so that
             any response will be due by the discovery deadline.

                    E.      Responses and Objections to Discovery – Responses to
             discovery requests must be timely, complete, and devoid of boilerplate,
             non-specific objections. Parties shall promptly update or amend any
             incomplete or incorrect disclosure, response, objection, or production. Fed.
             R. Civ. P. 26(e).

                    F.       Prohibition on Filing Discovery with the Court – The parties
             shall not file discovery materials with the Clerk except as provided in Local
             Rule 3.03(b), (c), and (d).

                    G.     “Expert” Opinions – On or before the deadlines set forth in
             this CMSO, the parties shall: (1) pursuant to Rule 26(a)(2)(A), disclose the
             identity of any witness who may provide expert opinion evidence at trial
             (“Expert Witness”); (2) pursuant to Rule 26(a)(2)(B), produce a written
             report (“Expert Report”) for any Expert Witness that is retained or specially
             employed to provide expert testimony in this action, including any party’s
             employee that regularly provides expert testimony; and (3) pursuant to
             Rule 26(a)(2)(C), produce a written disclosure (“Expert Disclosure”) for
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 5 of 29 PageID 1231


             any other Expert Witness. Any person who is not timely identified as an
             Expert Witness in accordance with Rule 26(a)(2)(A) will be prohibited from
             offering expert opinion testimony at trial. On direct examination at trial, the
             Court also will strictly limit the testimony of all Expert Witnesses to the
             matters that are fully and timely disclosed in an Expert Report or Expert
             Disclosure.

                    H.    Confidential Information – Stipulated motions for entry of a
             protective order are discouraged and unnecessary because the Court will
             enforce a written agreement to protect the confidentiality of information
             produced during discovery—including by designating such information as
             “confidential”—so long as such agreement: (1) includes the following
             statement: “No party shall file a document under seal unless the Court
             previously granted a motion to file under seal which was submitted to the
             Court in compliance with Local Rule 1.09.”; and (2) is signed by the
             necessary parties and attorneys.

                    I.     Agreements and Stipulations – Consistent with the terms of
             this CMSO (supra Part I.D & Local Rule 4.15(a)), the parties may agree or
             stipulate to other discovery procedures and limitations—including
             agreements concerning assertions of privilege and inadvertent disclosure
             of materials that are subject to a privilege. See Fed. R. Civ. P. 16(b)(3)(B)(iv);
             Fed. R. Evid. 502.

 III.   MOTION PRACTICE

        A.   Good Faith Conference and Certification Requirement

                     DUTY TO CONFER – before filing a motion not exempted
             under Local Rule 3.01(g), the moving party shall engage in a
             substantive conversation with the opposing party—in person or by
             telephone—in a good faith effort to resolve the issues raised by the
             motion without Court intervention (“Good Faith Conference”).
             The duty to confer is not satisfied by mere correspondence—
             particularly an exchange of ultimatums through e-mails, letters, or
             facsimiles.

                    CERTIFICATION REQUIREMENT – if issues requiring
             Court intervention exist after the Good Faith Conference, the
             moving party shall file with the motion a statement certifying that
             the moving party has conferred with the opposing party and whether
             the parties agree on the resolution of the motion (“Certification
             Requirement”).
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 6 of 29 PageID 1232



                                      IMPORTANT NOTICE
   The Court will strictly enforce the Good Faith Conference and Certification
   Requirements. Failure to satisfy the Duty to Confer provides sufficient grounds for
   denial of a non-exempt motion and imposition of sanctions. Further, the Court will
   strike any non-exempt motion that is filed without a compliant Certification.



               1.      Exempt Motions – The Good Faith Conference and Certification
        Requirements are inapplicable to the following motions: (a) summary judgment
        under Rule 56(a); (b) class certification under Rule 23(c); (c) injunctive relief under
        Rule 65(a); (d) involuntary dismissal under Rule 41(b); (e) dismissal under
        Rule 12(b)(6); and (f) judgment on the pleadings under Rule 12(c). Although
        Rule 12(b)(6) Motions are exempt, before filing such a motion, moving parties
        must confer with opposing parties concerning the purported pleading
        deficiencies, and must not oppose a motion under Rule 15(a)(2) for leave to file a
        curative amended pleading.

               2.   Pro Se Parties – Although Local Rule 3.01(g) references “counsel,”
        parties who are proceeding without counsel (“Pro Se Parties”) also must fully
        comply with the Good Faith Conference and Certification Requirements.

                3.      Mere Attempts to Confer – Moving parties who unsuccessfully
        “attempt” to confer with opposing parties have not “conferred,.” A Certification
        to the effect that the opposing party was not available for a Good Faith Conference
        does not constitute compliance with the Certification Requirement.

               4.      Opposing Parties – Opposing parties—including Pro Se Parties—
        must promptly respond to requests for a Good Faith Conference,6 and failure to
        do so will likely result in the imposition of sanctions. A response that occurs more
        than two business days after a request is not “prompt.”

                     B. Page Limits and Courtesy Copies – Absent prior leave of the Court,
              no party may file a motion and supporting memorandum in excess of twenty-
              five (25) pages, and no party may file a memorandum in opposition to a motion
              (“Response”) in excess of twenty (20) pages. See Local Rule 3.01(a), (b).

               1.     Sanctions – The Court may strike from the record any filing that
        exceeds the page limits or seeks to evade the page limits in any way—including
        by incorporating other documents by reference or by submitting voluminous exhibits
        without pinpoint citations. (See infra Part III.D.)


        6   See Ideals, ¶ 6.10 and Creed of Professionalism ¶ 8; supra n.2.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 7 of 29 PageID 1233


              2.      Requests to Exceed the Page Limit – Motions requesting leave to
       exceed the page limits or to file a reply or further memorandum are disfavored
       and will be stricken or denied unless the motion: (a) is no more than three (3) pages
       long; (b) specifies the length of the proposed filing; and (c) establishes good cause
       why the Court should grant the requested relief. The Motion must not include—
       as an attachment or otherwise—the proposed motion, response, reply, or other
       paper.

              3.    Courtesy Copies – Upon request, the parties shall provide the Court
       with courtesy hard copies of lengthy filings. Generally, courtesy copies should be
       provided when the Motion or Response is twenty-five (25) pages or longer
       (including exhibits).

                 C. Duplicative Filings Prohibited – Unless directed to do so by the
          Court, no party shall file any document that is already part of the record. See
          Filing Procedures, Part VI.A.4. The parties shall cite to documents already part
          of the record by providing pinpoint citations to the Docket and page numbers
          for such filing (e.g., “(Doc. 20, p. 5)”).

                 D. Pinpoint Citations Required – In all Court filings that cite to or rely
          on evidentiary materials or legal authority, the filer shall provide pinpoint
          citations to the page (and line if available) that supports the fact or legal
          proposition at issue. General references to a deposition or case law are
          inadequate. The Court may disregard any assertion of fact or law that is not
          supported by a pinpoint citation.

                E. Motions to Extend Deadlines and to Continue Proceedings – The
          deadlines established in this CMSO are purposeful and are not advisory. See
          Local Rule 3.05(c)(2)(E). Thus, the Court generally denies motions to extend
          such deadlines or to continue the proceedings. See Local Rule 3.09(a). As noted
          below—depending on the deadline at issue—the Court will grant such motions
          only upon showing of good cause or manifest injustice.

               1.     Summary Judgment Motions – In light of the Court’s heavy trial
       calendar and the extensive judicial resources and time required to resolve
       summary judgment motions, such motions must be fully and properly briefed at
       least four months before commencement of the trial term assigned in this CMSO.
       Absent a showing that manifest injustice will result, the Court will deny any
       motion for an extension of the dispositive motion deadline that will result in a
       motion for summary judgment being fully-briefed less than four months before
       trial. See Local Rule 3.05(c)(2)(E).

               2.    Continuance of Trial – Absent a showing that manifest injustice will
       result, the Court will deny motions to continue trial. Further, the Court will strike
       a motion to continue trial unless it includes a certification—signed by the moving
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 8 of 29 PageID 1234


       party’s lead trial counsel—affirming that that the moving party has been informed
       of and agrees to the motion to continue trial. See Local Rule 3.09(d).

               3.     Other Deadlines – Motions to extend other deadlines established in
       this CMSO—especially the discovery deadline—are disfavored and will be denied
       absent a showing of good cause and recitations concerning: (a) whether the motion
       is agreed or opposed; (b) the impact—if any—that the parties expect the deadline
       extension will have on the trial date and summary judgment deadline; (c) the
       specific reasons that any additional discovery is both necessary and could not be
       completed in the time allotted by this CMSO; and (d) the parties’ agreement that
       (i) any evidence obtained in the extended discovery period will be unavailable for
       summary judgment purposes, and (ii) the extension will not be relied on in any
       way to support another motion to continue or to extend a deadline. See Fed. R. Civ.
       P. 16(b)(4); Local Rule 3.09(a).

                  F. Sealing Court Records – Maintaining judicial records under seal is
          an administrative burden and is contrary to the public’s right to open judicial
          proceedings. Thus, motions to seal should be made sparingly and only after
          determining that: (1) the filing of each item to be sealed is necessary to a fair
          resolution of this matter; (2) the sealing of each items is necessary to protect an
          important right—such as the advantageous commercial advantage afforded by
          a trade secret or the privacy interests of vulnerable persons; and (3) the
          important right at issue cannot be satisfactorily protected by means other than
          sealing the record. Further, when filing a request to seal, the moving party must
          strictly comply with the pertinent procedural and formatting instructions set
          forth in Local Rules 1.09(a) or 1.09(b).

                G. Protective Orders and Orders Compelling Discovery – The parties
          must be diligent in their discovery efforts and—subject to compliance with the
          Good Faith Conference and Certification Requirements—must promptly raise
          any discovery dispute with the Court. In raising such a dispute, the moving
          party must comply with the procedural and formatting instructions set forth
          in Local Rule 3.04(a). The parties are advised that the Court routinely denies
          motions to compel that are filed after the discovery deadline as untimely.

                 H. Emergency Motions – Promptly after filing an emergency motion,
          counsel shall notify the Court by placing a telephone call to the Undersigned’s
          Courtroom Deputy Clerk (407-835-4211). Counsel are advised that the
          designation “emergency” may cause the Court to abandon other pending
          matters in order to immediately address the “emergency,” and the Court will
          sanction any counsel or party who designates a motion as an “emergency”
          under circumstances that are not a true emergency. It is not a true emergency
          when counsel has delayed discovery until the end of the discovery period or
          has otherwise failed to exercise diligence. In any event, the Court may consider
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 9 of 29 PageID 1235


            and determine a motion designated as an “emergency” at any time. See Local
            Rule 3.01(e).

                   I. Daubert and Markman Motions – Any party seeking a ruling
            pursuant to Federal Rule of Evidence 702 and Daubert v. Merrell Dow
            Pharmaceuticals, Inc., 509 U.S. 579 (1993) (concerning the admissibility of expert
            opinions) or pursuant to Markman v. Westview Instruments, Inc., 517 U.S.370
            (1996) (concerning the interpretation of a patent claim) should file and serve a
            motion requesting such relief on or before the summary judgment deadline
            established in this CMSO. Until the deadline for filing a Response to a Daubert
            or Markman Motion, the parties may request an evidentiary hearing and also
            may prepare a glossary of technical or scientific terms.

                   J. Motions for Summary Judgment – Absent leave of the Court, no
            party shall file more than one (1) motion for summary judgment.

              1.     Format and Supporting Materials – A party’s motion for summary
        judgment and supporting memorandum of law shall be presented in a single
        document of not more than twenty-five (25) pages. This single document shall:

                      a.     include a distinctly identified section specifying the material
                             facts as to which the moving party contends there is no
                             genuine issue for trial together with pinpoint citations to the
                             record evidence;

                      b.     include a memorandum of law with pinpoint citations to
                             supporting legal authority;

                      c.     be accompanied by affidavits and other evidence in the form
                             required by Rule 56.

                2.     Responses – Within thirty (30) days after being served with a
        summary judgment motion, an opposing party may file a Response that shall
        include a distinctly identified section specifying the material facts as to which the
        responding party contends there are genuine issues for trial together with pinpoint
        citations to the record evidence. Failure to timely file a Response may result in the
        entry of judgment for the movant without further proceedings.7

               3.    Replies – Within fourteen (14) days after being served with a
        Response, the moving party may file a reply memorandum, not exceeding ten (10)
        pages.



        See Milburn v. United States, 734 F.2d 762, 765 (11th Cir. 1984); Griffith v.
        7

 Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) (per curiam); see also Fed. R. Civ. P. 56(e).
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 10 of 29 PageID 1236


               4.     Joint Stipulations of Fact – On or before the deadline to file a
        Response (supra Part III.J.2), the parties may jointly file a stipulation of agreed
        material facts signed by the movant and the responding party (“SJ Stipulation”).
        See Local Rule 4.15. Because the facts must be construed in the light most favorable
        to the non-moving party at the summary judgment stage, the Court will consider
        SJ Stipulations only for purposes of resolving a summary judgment motion. The
        parties are prohibited from citing to SJ Stipulations in any other context. Because
        SJ Stipulations are likely to expedite the Court’s resolution of a summary judgment
        motion and are inapplicable in any other procedural context, the Court strongly
        urges the parties to jointly file an SJ Stipulation concerning all material facts that
        are supported by the record when viewed in the light most favorable to the non-
        moving party.

               5.    Hearings – Unless specifically ordered, the Court will not hold a
        hearing on the summary judgment motion. Unless a different date is set by the
        Court, motions for summary judgment are taken under advisement forty-five (45)
        days from the date they are served.

                  K. All Other Motions, Including Motions In Limine – On or before the
           date established by this CMSO, the parties shall file and serve all other motions
           including motions in limine. Absent leave of the Court, no party shall file
           more than one motion in limine.

               1.      Responses – Within fourteen (14) days after being served with any
        motion—except a motion for summary judgment (supra Part III.J)—an opposing
        party shall file a Response. See Local Rule 3.01(b).

               2.    Unopposed or “Agreed” Motions – When a moving party includes
        the terms “unopposed” or “agreed” in the title of its motion, the filing will come
        to the Court’s attention prior to the Response deadline. Further, the Court
        routinely grants motions as unopposed when no Response is filed.

                3.      Replies Not Permitted – Absent leave of Court (see supra
        Part III.B.2), a party shall not file a reply to any motion other than a motion for
        summary judgment (see supra Part III.J.3).

                                   IMPORTANT NOTICE
   The Court will strictly enforce the filing requirements for motions and memoranda—
   in particular the pinpoint citation, page limit, and evidentiary support requirements,
   the filing deadlines, and the duplicative filing prohibition. The filing of non-compliant
   documents provides sufficient grounds to strike such documents from the record.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 11 of 29 PageID 1237


  IV.   MEDIATION

                      A.     Purpose

               To minimize costly pre-trial procedures in cases that may be equitably
        settled after discovery, and to secure the just, speedy, and inexpensive
        determination of this action, all parties shall participate in good faith in mandatory
        mediation. See Local Rules 9.01, 9.05(c).

                      B.     Deadlines

               1.     To Schedule Mediation – Within fourteen (14) days of the entry of
        this CMSO, Designated Lead Counsel shall—after conferring with opposing
        counsel and the mediator—file a Notice with the Court advising of the date and
        location of the parties’ mediation.

               2.     To Complete Mediation – The parties shall complete the mediation
        conference on or before the mediation date set in this CMSO. Despite Local
        Rule 9.05(d), neither the mediator nor the parties have authority to continue the
        mediation conference beyond this date except on express order of the Court.

        C.     The Mediator

                1.     Appointment – The parties should identify their preferred mediator
        in their Case Management Report, and the Court prefers to appoint such mediator.
        See Local Rule 9.04(a)(1). If the parties’ Case Management Report does not identify
        a preferred mediator, then the Court will designate a certified mediator for the
        parties. See Local Rule 9.02(b).

               2.      Authority – Except as limited by this CMSO, the appointed mediator
        shall have all powers and authority to conduct a mediation and to settle this case
        as are described in Chapter Nine of the Local Rules. In order to coordinate the
        mediation conference, the mediator may set an abbreviated scheduling conference
        prior to the scheduled mediation. At such time, the mediator may designate one
        or more coordinating attorneys to be responsible for conferring with the mediator
        regarding the mediation conference. If necessary, the coordinating attorney may
        coordinate the rescheduling of a mediation conference within the time allowed in
        this CMSO. The mediation shall continue until adjourned by the mediator. Only
        the mediator may declare an impasse or end the mediation.

              3.     Compensation – Absent agreement of the parties and the mediator,
        and in accordance with Local Rule 9.02(f), mediators shall be compensated at a
        reasonable hourly rate, which shall be borne equally by the parties.

        D.     Mediation Rules and Procedures
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 12 of 29 PageID 1238




                1.      Attendance and Settlement Authority Requirements – Each
         attorney acting as lead trial counsel, and each party (and in the case of a corporate
         party, a corporate representative) with full authority to settle, shall attend and
         participate in the mediation conference. In the case of an insurance company, the
         term “full authority to settle” means authority to settle for the full value of the
         claim or policy limit. Participants shall be prepared to spend as much time as may
         be necessary to settle the case. No participant may force the early conclusion of a
         mediation because of travel plans or other engagements. The Court will impose
         sanctions upon lead counsel and parties who do not attend and participate in good faith in
         the mediation conference.

                 2.     Case Summaries – Not less than two (2) days prior to the mediation
         conference, each party shall deliver a case summary to the mediator (“Summary”).
         The Summary shall: (a) concisely summarize the facts and issues of the case; and
         (b) if a corporate party is involved, identify the name and general job description
         of the employee or agent who will attend and participate with full authority to
         settle on behalf such corporate party.

                3.      Confidentiality of Mediation Conference – All discussions,
         representations and statements made at the mediation conference are privileged
         settlement negotiations and are inadmissible to prove liability for or invalidity of
         a claim or its amount. Except in a supplemental proceeding to enforce a settlement
         agreement, nothing related to the mediation conference shall be admitted at trial
         or be subject to discovery. See Fed. R. Evid. 408; Local Rule 9.07(b).

                4.     Settlement – If the parties agree to a settlement during the mediation
         conference, the parties and their attorneys shall: (a) reduce the agreement to
         writing; (b) sign the written agreement in the presence of the mediator; and
         (c) promptly notify the Court of the settlement. See Local. Rules 3.08(a), 9.06(b).

               5.     Mediator’s Report – Within seven (7) days of the conclusion of the
         mediation conference, the mediator shall file and serve a written mediation report
         pursuant to Local Rule 9.06(a). The mediator also may report any conduct of a
         party or counsel that falls short of a good faith effort to resolve the case by
         agreement or fails to comply with this CMSO. See Local Rule 9.05(e).

  V.     PREPARATION FOR TRIAL

         A.     In Person Pre-Trial Meeting – On or before the date established by this
  CMSO, lead trial counsel and any unrepresented parties shall meet together in person (“Pre-
  Trial Meeting”) to discuss the following matters in a good faith effort to either avoid trial
  or to coordinate a fair, thoughtful, and efficient presentation of the matter at trial.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 13 of 29 PageID 1239


                1.     Settlement – The parties shall thoroughly and exhaustively discuss
         settlement of the action before undertaking the extensive efforts needed to conduct
         final preparation of the case for trial and to comply with the requirements of this
         CMSO. The parties also should discuss whether assistance from the Court is
         desired—such as referral to a U.S. Magistrate Judge for a settlement conference.

                 2.      Stipulations – The parties shall stipulate to as many facts and issues
         as possible. Parties who have complied with this requirement in good faith will
         file a Joint Final Pretrial Statement listing agreed facts and principles of law other
         than those that remain for determination at trial.

                3.     Depositions – The parties shall advise one another of the depositions
         they will seek to use at trial—including citations to specific pages and lines from
         such depositions. The parties also shall discuss and attempt to resolve any
         objections.

                 4.     Witnesses – The parties shall prepare and exchange witness lists,
         which shall include the names and addresses of all witnesses and an indication of
         whether the witness is likely to be called on direct examination. The parties also
         should determine whether they will request that the Court exclude witnesses from
         the trial proceedings in accordance with Federal Rule of Evidence 615.

                 5.     Exhibit Lists – The parties shall prepare and exchange draft exhibit
         lists using the form attached to this Order.

                6.    Disclosure Requirements – Without exception, at the Pre-Trial
         Meeting, the parties are required to disclose to one another accurate and complete
         copies of ALL materials they intend to use at trial for any purpose—including
         admission into evidence, tendering to a witness, or presentation to the jury.
         Without limitation, this Pre-Trial Meeting disclosure requirement applies to:

                       a.   Demonstrative Aids;8

                       b.   Summaries of voluminous materials (see Fed. R. Evid. 1006);




  8
   It is imperative that the parties disclose their respective demonstrative aids in the exact
  form they will be used at trial. For instance, if the proposed aid is a power point
  presentation, the power point presentation must be shown to the other side in the exact
  manner it will be presented at trial. Likewise, any animations or other active aids must
  be presented as they will be viewed at trial. Mere descriptions, summaries, and examples
  of proposed demonstrative aids are insufficient, and at trial, the Court will exclude any
  demonstrative aid that is not fully and timely disclosed in accordance with the
  requirements of this Order. (See infra Part VIII.A.4.a.)
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 14 of 29 PageID 1240


                      c.     All exhibits listed on the parties’ respective exhibit lists,
               including sensitive exhibits (see Local Rule 5.04(a)); and

                       d. All materials and documents that may be tendered to a witness
               at trial for any purpose.

               7.      Marking Exhibits – The parties shall examine and mark the exhibits
        in the manner prescribed by Local Rule 3.07(a) and the attached instructions. Any
        questions concerning the marking of exhibits or the creation of Exhibit Binders (see
        infra Part VII.B) shall be directed to Courtroom Deputy Bianca Acevedo well in
        advance of trial.

               8.      Good Faith Conferral Requirement – The parties shall discuss and
        make a good faith effort to resolve disputes concerning: (a) admissibility of all
        exhibits; and (b) use of any demonstrative aids. The Court anticipates that the
        parties will agree to the admission of the bulk of the opposing parties’ exhibits
        without objection. To the extent an objection to an exhibit or demonstrative aid
        cannot be resolved by the parties after diligent and good faith efforts, such
        objection shall be noted on the exhibit lists. Any objection that is not disclosed on
        the exhibit list is waived and will not be considered by the Court.9

               9.     Order of Proof and Presentation of Evidence – Mindful to the fact
        that the Court requires efficient use of all trial time and that parties must rest their
        case when the party does not have a witness or evidence available to present
        during the hours designated for trial, the parties should discuss any issues that
        may arise concerning witness availability and the order of proof. The parties
        should promptly advise the Court before trial if any request will be made for a
        special accommodation in the presentation of evidence or order of proof. See
        Fed. R. Evid. 611(a). For example, in compelling circumstances, the Court may
        permit presentation of witness testimony in open court by contemporaneous
        transmission from a different location. See Fed. R. Civ. P. 43(a).

              10.      The Joint Final Pretrial Statement (“PTS”) – The parties shall
        discuss all other matters that are pertinent to the preparation and filing of the PTS
        and required attachments thereto. See infra Parts V.B and V.C.




  9To avoid delay and confusion, the Court expects that any objection to a demonstrative
  aid shall be raised in the parties’ Motion in Limine. This is particularly true of any
  demonstrative aid that may be used in opening argument or on the first day of trial.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 15 of 29 PageID 1241



                                    IMPORTANT NOTICE
   The parties must be fully prepared for trial on the deadline set in this CMSO for filing
   the PTS. After that date—and particularly during the Pre-Trial Conference—the parties
   must demonstrate their readiness for trial. Failure to exhibit such readiness constitutes
   a violation of this CMSO.

         B.      The PTS – On or before the date set in this CMSO, the parties must file their
  joint PTS along with all of the required attachments noted infra. Upon such filing, the
  pleadings merge into the PTS, and the PTS then controls the trial of this matter. See Local
  Rule 3.01(e). In separately and clearly-denominated sections, the PTS must include:

                1.     a statement of the basis of the Court’s subject matter jurisdiction for
                       each claim at issue (including counterclaims and cross-claims, if
                       any);

                2.     the anticipated length of trial based on the issues remaining at the
                       conclusion of the Pre-Trial Meeting;

                3.     a concise statement of the nature of the action, which the Court may
                       use in voir dire and in its preliminary instructions to the jury;

                4.     brief summaries of the parties’ respective cases;

                5.     a statement of the type and amount of damages sought (if any); and

                6.     a list of all pending motions or other matters requiring action by the
                       Court.

  See Local Rule 3.06(c)(1–3), (c)(7), (c)(14). The PTS also shall include concise statements
  of: (1) the agreed or stipulated facts that will require no proof at trial; (2) the facts that
  remain in dispute for resolution at trial by the fact-finder; (3) the agreed principles of law;
  and (4) the disputed issues of law that remain to be determined by the Court. See Local
  Rule 3.06(c)(9–13). The PTS must be signed by lead counsel for all parties and/or any pro
  se parties (Local Rule 3.06(15)), and it must include all of the attachments noted in Part
  V.C, infra. The Court will strike any PTS (or attachment thereto), which is unilateral,
  unsigned, or otherwise incomplete.

         C.     Attachments to the PTS

                 1.    Exhibit Lists – The parties shall prepare joint and individual exhibit
         lists on the Clerk’s approved forms and shall file the lists as attachments to the
         PTS. (See supra Part V.A.3.) The exhibit lists shall include, in the appropriate
         columns: (a) a descriptive notation sufficient to identify each numbered exhibit;
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 16 of 29 PageID 1242


        (b) the identity of the sponsoring witness (if any); (c) specific objections to admission
        of the exhibit with pinpoint citations to pertinent legal authority (e.g., “Federal
        Rule of Evidence __”); and (d) if applicable, a symbol (e.g., “A” or “*”), which
        indicates that the exhibit will be admitted into evidence by agreement or without
        objection. See Local Rule 3.07(b).

                      a.      The Joint Exhibit List of All Stipulated and Unopposed
                              Exhibits – To avoid duplicative trial exhibits and to prevent
                              confusion in the record, the parties shall include all stipulated
                              and unopposed exhibits on a single list (“Joint Exhibit List”).
                              For example, if no objection is raised to an exhibit of medical
                              records, the exhibit should be marked as a Joint Exhibit
                              during the Pre-Trial Meeting, and it should be listed only on
                              the Joint Exhibit List. No opposed exhibits should be included
                              on the Joint Exhibit List.

                      b.      Individual Exhibit Lists of Opposed Exhibits – Each party
                              shall include on an individual exhibit list only those exhibits
                              to which an opposing party has objected. No party shall
                              include on their Individual Exhibit List any exhibit that: (i) is
                              unopposed or stipulated to (these should be included only on
                              the Joint Exhibit List); or (2) the Court has determined is
                              admissible after objection (which exhibits also should be
                              included only on the Joint Exhibit List). (See infra Part VII.B
                              (describing exhibit binders).)

               2.     Witness Lists

                       a.     Lists A & B – Two witness lists shall be prepared by each
               party and shall be filed as attachments to the PTS. (See supra Part V.A.4.)
               “List A” shall identify the names and addresses of those witnesses who will
               definitely be called to testify on direct examination at trial. “List B” shall
               identify the names and addresses of those witnesses who may be called to
               testify on direct examination at trial.

                     b.     Expert Witnesses – If expert testimony will be presented, then
               an expert witness list must be prepared and filed as an attachment to the
               PTS. The expert witness list must identify each expert and briefly
               summarize the substance of his or her testimony. Local Rule 3.06(c)(6).

                      c.    Rebuttal Witnesses – Parties need not identify or list a true
               rebuttal witness, which is a witness presented in rebuttal and whose
               testimony could not reasonably have been foreseen to be necessary.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 17 of 29 PageID 1243


                      d.     Record Custodians– Record custodians may be identified on
               a Witness List; however, they are unlikely to be called at trial, except in the
               rare event that the parties are unable to resolve a dispute concerning the
               authenticity or foundation of a trial exhibit.

                3.     Deposition Designations and Color-Coded Transcripts – The PTS
        shall include, as attachments, deposition designations (“Designations”) and color-
        coded deposition transcripts (“Transcripts”), which identify the deposition
        testimony that each party intends to publish to the jury at trial and any unresolved
        objections thereto.

                      a.      Designations – The Designations shall specify, in separately
               and clearly-identified sections: (1) the reason that the deposition testimony
               will be used instead of testimony of a live witness and the method by which
               the party intends to present the deposition testimony at trial (by videotape,
               read into the record by the Court, etc.); (2) any objection to the use of
               deposition testimony instead of live witness testimony; (3) identification of
               the specific deposition testimony by citation to page and line numbers from
               the deposition transcript; and (4) for any admissibility objections that
               remain after active, substantial, and good faith efforts at resolution,
               identification of the unresolved objection with citation to pertinent legal
               authority (e.g., “Federal Rule of Evidence __”).

                      b.     Transcripts – The color-coded deposition Transcripts
               (preferably mini-script versions) shall be highlighted in different colors to
               indicate the testimony that each party intends to publish at trial. In the
               margins of the color-coded Transcript, the parties also shall note any
               unresolved objections to the highlighted testimony.

               4.      Jointly-Proposed Jury Instructions and Verdict Form – In cases to
        be tried before a jury, the parties shall attach to the PTS a single jointly-proposed
        verdict form and a single set of jointly-proposed jury instructions. See Local
        Rule 5.01(c). The parties must number each proposed instruction and submit them
        in the order they are to be presented to the jury. The Court generally uses its own
        preliminary instructions; thus, the parties’ jointly-proposed instructions should
        cover only the instructions that will be given at the close of the case.

                      a.      Pattern Instructions – The Court prefers the Civil Pattern Jury
               Instructions approved by the United States Court of Appeals for the
               Eleventh Circuit (“Pattern Instructions”). The parties must cite to a Pattern
               Instruction or to other legal authority for each proposed instruction. At the
               Court’s website, the parties can access a copy of the Pattern Instructions and
               also can link to a Jury Instruction Builder that uses the Pattern Instructions:

                             http://www.flmd.uscourts.gov/forms/forms_policies.htm
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 18 of 29 PageID 1244




                               http://pji.ca11.uscourts.gov

                        b.    Contested Instructions – If the parties are unable to resolve a
                dispute concerning a jury instruction despite a good faith effort to do so at
                the Pre-Trial Meeting, the contested charge must be included with the
                jointly-proposed jury instructions. A contested charge must: (i) be clearly-
                marked as contested; (ii) identify the party requesting the charge; and
                (iii) provide summaries of the parties’ respective arguments and legal
                authority in favor of and against the Court’s use of the contested
                instruction. The arguments and legal authorities should be provided
                immediately after the contested instruction. The Court will deny outright a
                proposed instruction that does not cite to supporting legal authority or is
                “slanted” in any way.

                       c.     Verdict Form – The parties should be considerate of their jury;
                therefore, they should submit a concise and straightforward special verdict
                form. See Fed. R. Civ. P. 49(a).

                 5.      Voir Dire – As an attachment to the PTS, the parties may include a
         single list of jointly-proposed questions for the Court to ask the venire during voir
         dire.

         D.     E-Mail to Chambers – On or before the date the parties file the PTS and
  Attachments with the Court, they also must provide the Court with editable copies of the
  following documents in Microsoft Word® format: (1) the PTS; (2) the jointly-proposed
  jury instructions; (3) the jointly-proposed verdict form; and (4) any jointly-proposed
  questions for the venire. These documents should be sent by electronic mail to
  chambers_flmd_Dalton@flmd.uscourts.gov.

          E.    Responsible Parties – All parties are responsible for holding the Pre-Trial
  Meeting and for filing and e-mailing the PTS and attachments in full compliance with
  this CMSO. (Supra Parts V.A, V.B, & V.C.) Plaintiff’s counsel (or plaintiff if all parties are
  proceeding pro se) shall have the primary responsibility to coordinate such compliance. If
  only the plaintiff is proceeding pro se, then the defendant’s counsel shall coordinate such
  compliance. If compliance with these requirements cannot be obtained after good faith
  efforts, the responsible party must promptly notify the Court by written motion or
  request for a status conference.

         F.     Trial Briefs– Trial briefs may be filed with the Court on or before the
  deadline set in this CMSO. In the case of a bench trial, the parties are required to file trial
  briefs with proposed findings of fact and conclusions of law, and they also must e-mail
  editable copies of the trial briefs in Microsoft Word® format to
  chambers_flmd_Dalton@flmd.uscourts.gov.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 19 of 29 PageID 1245


  VI.    FINAL PRE-TRIAL CONFERENCE

         A.    Lead Trial Counsel and Parties – The Court will conduct a final pre-trial
  conference (“PTC”) on the date set by this CMSO, and lead trial counsel and local counsel
  for each party (if any), together with any unrepresented party, must attend in person
  unless previously excused by the Court.

         B.      Substance of Final Pre-trial Conference – Since this case must be fully
  ready for trial at the time that the PTS is due, at the final PTC, all parties and their counsel
  must be prepared and authorized to take all acts necessary to facilitate the just, speedy,
  and inexpensive disposition of the action, including by: (1) admitting facts and
  documents to avoid unnecessary proof; (2) stipulating to the authenticity of documents;
  (3) eliminating frivolous, redundant, and unsupported claims; (4) formulating and
  simplifying the remaining issues; (5) arguing pending motions and unresolved
  evidentiary disputes; (6) establishing reasonable limits on the time allowed for trial; and
  (7) addressing settlement. See Fed. R. Civ. P. 16(c)–((d).

  VII.   TRIAL MATERIALS AND EXHIBIT BINDERS

          A.     Trial Materials – The PTC often results in significant changes in the case,
  which require revision of the trial materials previously submitted with the PTS. (See supra
  Part V.B, and V.C.) Thus, on the date set by this CMSO for filing “trial materials,” the
  parties shall exchange and file with the Court revised versions of their: (1) witness and
  exhibits lists; (2) deposition Designations and Transcripts; (3) jointly-proposed jury
  instructions; (4) jointly-proposed verdict form; and (5) proposed voir dire questions (if
  any). On the same date, the parties also shall provide the Court with editable copies of
  the following revised trial materials in Microsoft Word® format: (1) the jointly-proposed
  jury instructions; (2) the verdict form; and (3) questions for the venire. These documents
  must be sent by electronic mail to chambers_flmd_Dalton@flmd.uscourts.gov.

          B.     Exhibit Binders – At the commencement of trial, the parties shall provide
  the Court with binders containing all of the exhibits that may be used at trial. The parties’
  respective individual binders should only include exhibits that are subject to an
  unresolved objection as to admissibility. (See supra Parts V.A.3 and V.C.1.) All other
  exhibits—to which no objection is pending—shall be included in a “Joint Exhibit Binder.”
  All of the Joint Exhibit Binders should be white. All of Plaintiff’s Exhibit Binders should
  be black. All of Defendant’s Exhibit Binders should be a color that is distinguishable from
  the white and black binders (e.g., purple or green).

  VIII. TRIAL
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 20 of 29 PageID 1246



                                   IMPORTANT NOTICE
   The parties and their counsel shall carefully review Local Rule 5.03, which provides
   the minimal standards of Courtroom Decorum. The Court will strictly enforce these
   standards and rules of conduct during trial. In addition, the parties must be mindful
   not to waste the valuable time of the jurors and the Court. Sidebars should rarely be
   requested, and the Court will require that a party rest its case when it does not have a
   witness or exhibit available to present during the time set for trial.

                                                A. Trial Before A District Judge

               1.     The Trial Calendar – On the date that the trial term assigned by this
        CMSO commences, counsel, parties, and witnesses shall be available for trial on
        twenty-four (24) hours notice. The case will normally be called for trial on the first
        day of the assigned trial term or as soon after that date as is possible in light of the
        Court’s criminal and civil trial calendars. Generally, criminal trials are given
        priority and will be held before any civil trial set in the same trial term. Cases not
        reached for trial in the month of the assigned trial term will be carried over to the
        following month on a trailing trial calendar. Issued subpoenas will continue in
        force.

               2.     Reassignments – A different judge—either a visiting judge or
        another District Judge—may be assigned to conduct the trial of this matter. See
        Local Rule 1.03(d). The case may be set for trial in the Orlando Division, Tampa
        Division, Fort Myers Division, Ocala Division, or Jacksonville Division of the
        Court. See Local Rule 1.02(e).

               3.     Conferral with the Courtroom Deputy Clerk & Examination of the
        Courtroom Before Trial – The parties are advised that: (a) the design of certain
        courtrooms may preclude the use of large exhibits and posters in a jury trial; and
        (b) the Court will not provide time during trial for counsel to familiarize
        themselves with the technology and equipment available in the Courtroom.
        Accordingly, prior to trial, the parties are DIRECTED to: (a) contact the trial
        judge’s courtroom deputy clerk to discuss exhibits and equipment to be used
        during trial and to coordinate pre-trial access to the courtroom; and (b) become
        familiar with courtroom and the available technology equipment.

               4.     Evidence Excluded and Objections Waived

                       a.    Exhibits and Trial Materials –The Court WILL SUSTAIN an
               objection to use or admission of any material or exhibit that was not:
               (i) timely and properly produced before the discovery deadline set in this
               CMSO); (ii) presented at the Pre-Trial Meeting (see supra Part V.A.6); and
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 21 of 29 PageID 1247


             (iii) included on the exhibit lists filed with the Court (see supra Part VII.A).
             The Court also will usually overrule objections that were not timely raised
             and specifically stated on the exhibit lists or in a motion in limine. A general
             statement that a party “reserves” its objections is ineffective to avoid
             waiver.

                    b.      Fact Witnesses – Generally, the Court will prohibit the parties
             from calling a witness to testify on direct examination at trial unless the
             witness was: (i) properly and timely disclosed during discovery; (ii)
             identified at the Pre-Trial Meeting; and (iii) included on a witness list filed
             with the Court.

                     c.     Expert Witnesses – Generally, the Court will prohibit the
             parties from calling an expert witness to testify at trial unless: (i) the witness
             was timely identified as an Expert Witness in accordance with
             Rule 26(a)(2)(A); (ii) an Expert Report or Expert Disclosure was timely
             produced for the witness (see supra Part II.G); and (iii) the witness was
             identified at the Pre-Trial Meeting and disclosed on an expert witness list
             filed with the Court (see supra Part V.C.2.b). Further, on direct examination,
             the Court will strictly limit an expert witness’s testimony to the matters that
             are fully and timely disclosed in an Expert Report or Expert Disclosure. (See
             supra Part II.G.)

                                              B. Date Certain Trial Before Magistrate
                                       Judge – A case scheduled for trial before a U.S.
                                       Magistrate Judge will be called for trial on a date
                                       certain. With respect to a civil case that remains
                                       pending before a District Judge as of the date of this
                                       CMSO, the U.S. District Judges of the Middle
                                       District of Florida wish to afford the parties the
                                       opportunity to consent to proceed before a
                                       Magistrate Judge. Consent must be unanimous. A
                                       U.S. Magistrate Judge is available pursuant to 28
                                       U.S.C. § 636(c) and Rule 73(a) to conduct all further
                                       proceedings (or specified motions) in this case, to
                                       conduct a jury or non-jury trial beginning on a date
                                       certain, and to enter final judgment. A party may
                                       appeal a final judgment of a Magistrate Judge to the
                                       U.S. Court of Appeals for the Eleventh Circuit in
                                       the same manner as an appeal from the District
                                       Court. 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73. A
                                       party is free to withhold consent without adverse
                                       substantive consequences. 28 U.S.C. § 636 (c)(2);
                                       Fed. R. Civ. P. 73(b). Consent forms are attached to
                                       this CMSO. Local Rule 6.05.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 22 of 29 PageID 1248




          C.     Settlement – Counsel shall immediately notify the Court upon settlement
  of any case. Local Rule 3.08(a). If the settlement occurs on the eve of trial and will
  eliminate the need for a jury, the parties must notify the Court by 11:30 a.m. on the last
  business day before the date scheduled for jury selection. Failure to provide such timely
  notice to the Court will subject each party to joint and several liability for jury costs.
  Regardless of the status of settlement negotiations, the parties shall appear for all
  scheduled hearings—including the PTC—and for trial, absent the filing of a stipulation
  of dismissal signed by all parties who have appeared in the action (or notice of dismissal
  if prior to answer and motion for summary judgment). Fed. R. Civ. P. 41(a).

  DONE AND ORDERED in Chambers in Orlando, Florida, on May 27, 2020.




  Attachments:               Exhibit List Form [mandatory form]
                             Instructions for Pre-Marking of Exhibits
                             Magistrate Judge Consent / Entire Case
                             Magistrate Judge Consent / Specified Motions

  Copies to:                 All Counsel of Record
    Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 23 of 29 PageID 1249


                                         EXHIBIT LIST
                               Government                Plaintiff                Defendant                Court



                      Case No.
                      Style:


     Exhibit       Date              Date               Sponsoring          Objections /            Description
     No.           Identified        Admitted           Witnesses           Stipulated              of Exhibit
                                                                            Admissions1




        1
         Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement
without objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each
date box on the left must be one inch wide to accommodate the Clerk’s stamp.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 24 of 29 PageID 1250




                                                            UNITED STATES DISTRICT COURT
                                                              MIDDLE DISTRICT OF FLORIDA
                                                                             Ocala Division
                                                                     Judge Roy B. Dalton, Jr.



                  NOTICE TO COUNSEL and UNREPRESENTED PARTIES

       Instructions Regarding Pre-Marking Exhibits, Preparation of Exhibit
                             Lists, and Substitution of Exhibits1

The parties shall prepare their trial exhibits in accordance with Local Rule 3.07(a), the Case
Management and Scheduling Order (“CMSO”), and the following instructions.

The parties shall prepare exhibit binders containing all of the exhibits that may be used at trial.
All exhibits to which no objection is pending and all exhibits that are stipulated to shall be
included in a joint exhibit binder (“Joint Exhibit Binder”). Thus, the Joint Exhibit Binder will
contain: (1) exhibits for use by both parties to which no objection is pending; (2) exhibits for
use by Plaintiff/Government to which Defendant does not object; and (3) exhibits for use by
Defendant to which Plaintiff/Government does not object. Exhibits that are subject to an
unresolved objection as to admissibility shall be included in separate binders—one binder
containing exhibits for the Plaintiff/Government’s use (“Plaintiff/Government’s Exhibit
Binder”) and one binder containing exhibits for the Defendant’s use (“Defendant Exhibit
Binder”). (See CMSO, Part VII, B). The Joint Exhibit Binders should be white.
Plaintiff/Government’s Exhibit Binders should be black. Defendant’s Exhibit Binders should be
a color that is distinguishable from the white and black binders (e.g., purple or green).

The parties shall provide three sets of exhibit binders to the Court (exclusive of counsels’
copies). One set shall be supplied to the Courtroom Deputy Clerk (“Official Set”). The Official
Set shall consist of the original exhibits that include appropriately colored exhibit tags stapled
to the upper right hand corner of the first page of the exhibits. The exhibit tags are party-specific
and are further explained below. A second set of binders shall be supplied to the Judge,
together with an index and matrix reflecting any objections thereto for the
Plaintiff/Government’s Exhibit Binder and the Defendant’s Exhibit Binder (“Bench Set”). A third
and final set shall be positioned in the Witness Box at the outset of trial (“Witness Set”). The
Bench and Witness Sets do not require the exhibits tags. However, counsel shall use
numbered tabs to tab out the exhibits for quick reference.

Copies of Court-approved Exhibit Tags and Exhibit Lists can be found on the Court’s webpage
and are self-explanatory. Green tags shall be used for joint exhibits, blue tags for
Plaintiff/Government exhibits and yellow tags for Defendant exhibits. If you have any questions,
contact Courtroom Deputy Clerk Bianca Acevedo at 407-835-4211. Unrepresented (“pro se”)
parties may obtain additional tags from Ms. Acevedo.


Counsel and pro se parties, if any, are responsible for including a complete list of the exhibit
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 25 of 29 PageID 1251




 number(s) and a detailed description of each exhibit into the attached Exhibit List.

 At the commencement of trial, counsel and pro se parties, if any, shall provide THREE (3)
 COPIES of the Exhibit List and Witness List to the Courtroom Deputy Clerk.

 Exhibit Substitutes – Pursuant to Local Rule 5.04, you are required to offer photographs of
 sensitive or large physical exhibits (i.e., weapons, narcotics, currency, etc.), which will become
 the “substitute exhibit” at the conclusion of the case for maintenance by the Clerk. Rule 5.04
 also requires that 8½” by 11 reductions be submitted along with larger-sized documentary or
 similar exhibits. Unless otherwise ordered by the Court, should an appeal later be filed, the
 Clerk will send the photographic and/or reduced substitutes (in lieu of the original exhibits) to
 the Eleventh Circuit Court of Appeals in the record on appeal.

 Electronic Exhibits – As of December 1, 2016, the Eleventh Circuit Court of Appeals requires
 that the electronic record include all exhibits admitted into evidence at trial or at an evidentiary
 hearing. Therefore, counsel should be prepared to submit in PDF format on a CD or flash
 drive all exhibits marked for identification and/or admitted during trial to the courtroom deputy
 within 7 days following the conclusion of the trial/hearing. Each exhibit is to be saved as a
 separate document, not to exceed 10 MB in size. If necessary to meet the size limitation,
 documents may be separated into subparts such as Exhibit 1-1, 1-2, etc. Counsel will be
 required to submit a certification (attached) that all parties have reviewed the submission and
 agree to its authenticity.

 Audio and/or Visual Equipment – Please note that the Court has a variety of audio and
 visual equipment available for use during trials. At least one week prior to trial, parties intending
 to use such equipment shall notify the Courtroom Deputy Clerk and schedule an appointment
 to come into court and familiarize themselves with the courtroom technology systems. Failure
 to do so may result in the equipment not being available for use during trial.




       1
         These instructions are not all-inclusive; they are purposely general in nature and intended
merely to supplement the Local Rules and Case Management and Scheduling Order (“CMSO”).
Counsel and/or pro se parties are responsible for becoming completely familiar with and fully
complying with the CMSO and Local Rules. Particular attention is drawn to Local Rule 5.03
(“Courtroom Decorum”).
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 26 of 29 PageID 1252




                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              OCALA DIVISION



                             Plaintiff,

  v.                                                                                                       Case No



                  Defendant.
  __________________________
  _________

    NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE
                                JUDGE
          Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available
  to conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final
  judgment. The judgment may then be appealed directly to the United States court of appeals like any other
  judgment of this court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

         You may consent to have your case referred to a magistrate judge, or you may withhold your
  consent without adverse substantive consequences. The name of any party withholding consent will not
  be revealed to any judge who may otherwise be involved with your case.

            Consent to a magistrate judge’s authority. The following parties consent to have a United States
  magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
  trial proceedings.

              Signatures                                       Party Represented                                 Date




                                              ORDER OF REFERENCE
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 27 of 29 PageID 1253



           IT IS ORDERED that this case be referred to the UNITED STATES MAGISTRATE JUDGE for all
  further proceedings and the entry of judgment in accordance with 28 U.S.C. 636(c), Fed. R. Civ. P. 73.


              DATE                                                  UNITED STATES DISTRICT JUDGE
  NOTE:   RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS FORM
          TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 28 of 29 PageID 1254




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         OCALA DIVISION

  ,

                         Plaintiff,

  v.                                                                                      Case No:



                  Defendant.
  ___________________________________

   NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE
                                  JUDGE

          Notice of a magistrate judge’s availability. A United States magistrate judge of this court
  is available to conduct all proceedings and enter a final order dispositive of each motion. A
  magistrate judge may exercise this authority only if all parties voluntarily consent.

         You may consent to have motions referred to a magistrate judge, or you may withhold
  your consent without adverse substantive consequences. The name of any party withholding
  consent will not be revealed to any judge who may otherwise be involved with your case.

           Consent to a magistrate judge’s consideration of a dispositive motion. The following
  parties consent to have a United States magistrate judge conduct any and all proceedings and
  enter a final order as to each motion identified below (identify each motion by document number
  and title).

         MOTION(S)




        Party Represented                                 Signatures                             Date




                                      ORDER OF REFERENCE
Case 5:14-cv-00237-RBD-PRL Document 123 Filed 05/27/20 Page 29 of 29 PageID 1255



          IT IS ORDERED: The motions are referred to a United States magistrate judge to
  conduct all proceedings and enter a final order on the motions identified above in accordance
  with 28 U.S.C. § 636(c).


             DATE                                           UNITED STATES DISTRICT JUDGE
  NOTE: RETURN THIS FORM TO THE CLERK OF COURT ONLY IF ALL PARTIES HAVE CONSENTED
        ON THIS FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE
        JUDGE.
